UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7081



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ANGELO MARCELLUS IRVIN, a/k/a Peedie,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (CR-01-304; CA-04-859-3)


Submitted:   January 19, 2006             Decided:   January 24, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angelo Marcellus Irving, Appellant Pro Se. Brian Lee Whisler,
Robert E. Trono, Assistant United States Attorneys, Peter Sinclair
Duffey, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Angelo Marcellus Irving seeks to appeal the district

court’s order denying his 28 U.S.C. § 2255 (2000) motion and his

motion for reconsideration.          The orders are not appealable unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent    “a   substantial     showing     of   the   denial     of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that     the    district     court’s       assessment     of    his

constitutional     claims       is   debatable      or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.           See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have independently

reviewed the record and conclude that Irving has not made the

requisite     showing.        Accordingly,     we    deny      a   certificate       of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         DISMISSED




                                      - 2 -